Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,659,782 or claim 1 of U.S. Patent No. 10,681,362. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is anticipated by claim 4 or claim 1 of the abovementioned patents, respectively.

Current Application
Patent No. 10,659,782
Claim 1
Claim 1
1. (Currently Amended) A method of determining whether to encode a value of a significant-coefficient flag corresponding to a transform coefficient of a block among one or more non-overlapping blocks within a transform unit, the significant-coefficient flag being a member of a group of significant-coefficient flags corresponding to the block, and wherein a significant-coefficient-group flag corresponds to the group of significant- coefficient flags, the value of the significant-coefficient-group flag indicating whether or not there is a non-zero significant-coefficient flag in the group of significant-coefficient flags, the method comprising: determining the value of each significant-coefficient flag in the group of significant-coefficient flags; when the group contains the significant-coefficient flag corresponding to the DC coefficient in the transform unit or the group contains the significant-coefficient flag corresponding to the last non-zero coefficient in the transform unit, skipping determining and encoding of a value of the significant-coefficient-group flag corresponding to the group, into a bitstream; otherwise: determining the value of the significant-coefficient group flag corresponding to the group based on whether or not there is a non-zero significant-coefficient flag in the group, and      encoding, into the bitstream, the determined value of the significant-coefficient-group flag corresponding to the group; for each significant-coefficient flag in the group: when the encoded value of the significant-coefficient-group flag for the group is one: when all other significant-coefficient flags of the group have been previously determined to have a value of zero, skipping encoding of the value of the significant-coefficient flag at position (0,0) in the group, into the bitstream, otherwise: encoding the value of the significant-coefficient flag into the bitstream; and when the encoded value of the significant-coefficient-group flag for the group is zero, skipping encoding of the value of the significant-coefficient flag, into the bitstream; and otherwise, encoding the value of the significant-coefficient flag into the bitstream.

1. A method of encoding significant-coefficient flags for a transform unit, the method comprising: encoding significant-coefficient-group flags, wherein the transform unit is partitioned into non-overlapping blocks, each block containing a respective group of significant-coefficient flags, and wherein each significant-coefficient-group flag corresponds to a respective block and its respective group of significant-coefficient flags; and encoding each significant-coefficient flag by if the significant-coefficient-a corresponding significant-coefficient-group flag is non-zero, the group is not the DC block, and all the previous significant-coefficient flags in the group are zero, then setting the significant-coefficient-flag at position (0,0) in the group to be 1 without encoding the significant-coefficient-flag at position (0,0) into a bitstream, and otherwise encoding the significant-coefficient flag into the bitstream if the significant- coefficient flag is in a group that has a corresponding significant-coefficient-group flag that is non-zero, and if the significant-coefficient flag is in a group that has a corresponding significant- coefficient-group flag that is zero, setting the significant-coefficient flag to zero without encoding the significant-coefficient flag into the bitstream.

Claim 2

2. The method claimed in claim 1, wherein encoding the significant-coefficient- group flags includes encoding at least some of the significant-coefficient-group flags into the bitstream.

Claim 4

4. The method claimed in claim 2, wherein encoding the significant-coefficient- group flags further includes setting a significant-coefficient-group flag to be 1 without encoding the significant-coefficient-group flag on the basis that the significant-coefficient-group flag corresponds to the block containing the significant-coefficient flag for a DC coefficient.


The same argument can be made for claim 1 of U.S. Patent No. 10,681,362. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 8,964,849 or claim 1 of U.S. Patent No. 10,116,950 in view of Cheon et al. (U.S. 2011/0096834), hereinafter Cheon. Cheon was cited in the Applicant’s IDS dated 2/1/2021.

	The same argument above can be made for claim 4 of U.S. Patent No. 8,964,849 or claim 1 of U.S. Patent No. 10,116,950.
The instant application’s limitation encoding method is an additional feature.
However, Cheon teaches both encoding and decoding methods (Abstract and [0006]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the abovementioned Patent’s method with the missing limitations as taught by Cheon to reduce prediction error as a result of determining pixel values to more efficiently encode coefficient information (Cheon [0071], lines 7-12).

Finally, the same combination can be made for claim 1 of U.S. Patent No. 10,116,950.

Response to Arguments
Applicant's arguments filed 1/18/2022 in regards to the amended claims have been fully considered and are persuasive with regards to the statutory double patenting rejection and the non-

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (U.S. 2010/0086030) discloses a coded block pattern which identifies non-zero coefficients in a block ([0008]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482